DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 88-92, 94, 96-99, and 108-116 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 88-92, 94, 96-99, 108-114, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pre-Grant Publication 2010/0305495), in view of Barman et al. (US Pre-Grant Publication 2013/0079686), and further in view of Ignon et al. (US Pre-Grant Publication 2011/0082415).

applying vacuum or suction using a handpiece assembly along a targeted portion of the subject's skin surface where hair growth or hair stimulation is desired [0039-0041]; and 
providing at least one treatment material to said targeted portion of the subject's skin surface [0039], wherein the at least one treatment material is provided in an area where vacuum or suction is applied such that the at least one treatment material is subjected to the vacuum or suction [0041];
contacting skin tissue by moving the handpiece assembly along a targeted portion of the subject’s skin surface where hair growth of hair stimulation is desired [0049-0050]; wherein contacting skin tissue comprises moving the handpiece relative to the targeted portion of the subject’s skin surface [0049-0050], the handpiece assembly comprising at least one contacting structure or feature (260) along a distal end of the handpiece assembly; wherein the at least one skin contacting structure (inner portion(s) of (260)) or feature is positioned within an area defined by a peripheral lip (outer portion of (260)), the peripheral lip being configured to contact the targeted portion of the subject’s skin (See Figs. 1-2d); wherein the peripheral lip is separate and distinct from the at least one contacting/abrading structure or feature (See annotated Figures below.
wherein contacting the skin tissue comprises removal of debris from the skin and is interpreted to be configured to facilitate a delivery of at least a portion of the at least one treatment material into the subject’s skin tissue.
wherein the application of vacuum or suction helps promote hair growth or stimulate hair (i.e. at least by localizing the therapeutic agent at the target site [0041]).

Anderson in view of Barman fails to teach that wherein the at least one abrading structure or feature has a height that is less than a height of the peripheral lip, such that the an end of the peripheral lip is more distal than an end of the at least one abrading structure or feature.
Ignon et al. teaches a device for treating the skin with fluid delivery and dermabrasion wherein the device comprises at least one abrading structure or feature (780B, D) has a height that is less than a height of the peripheral lip (767), such that the an end of the peripheral lip is more distal than an end of the at least one abrading structure or feature (See Fig. 10F). Ignon further teaches that the abrading structure or feature may be removable and replaceable [0222-0227). Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to modify the device of Anderson in view of Barman with the teachings of Ignon and to provide the recessed and replaceable abrasive feature or structure in order to allow for dermabrasion debris and fluid can be removed from the treatment site as suggested by Ignon.

    PNG
    media_image1.png
    540
    989
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    1107
    media_image2.png
    Greyscale

Regarding claims 89, 109 and 110, Anderson also teaches the vacuum or suction is applied continuously or intermittently [0047].
Regarding claim 90, Anderson also teaches the vacuum or suction is applied intermittently using a pulsing device (i.e. pressure controller) [0047].
Regarding claims 91 and 111, Anderson also teaches wherein providing at least one treatment material to the subject's skin is accomplished (i) manually via hand application or dabbing or (ii) via the handpiece assembly [0039].

Regarding claim 94, Anderson also teaches that the first pressure is a vacuum or suction [0047].
Regarding claim 96, Anderson also teaches the distal end of the handpiece assembly comprises a tip (i.e. the distal most portion (260) is a tip).
Regarding claim 97, although Anderson is silent as to removability, the tip is interpreted to be removable from a proximal portion of the handpiece assembly, at least because it can be removed by force; such as by cutting.
Regarding claim 98, Anderson also teaches that the tip comprises at least one suction port or opening (222) through which vacuum or suction is selectively applied.
Regarding claims 99 and 113, Anderson also teaches the at least one treatment material comprises one or more of the following: growth factors, leucine, isoleucine, valine, other amino acids, antioxidants, minoxidil, other antihypertensive vasodilators, finasteride, dutasteride, ketoconazole, spironolactone, flutamide, catechin, epicatechin, other phytochemicals, carnitine, rejuvaplex, copper peptides, other hair growth-stimulating agents, other pharmaceuticals and non-pharmaceuticals, plant-derived products, cleansing or pre- cleansing shampoos, other cleansing or pre-cleansing solutions (e.g., salicylic acid, GlySaTM (glycolic acid and salicylic acid mix), other acids, etc.), and other natural and synthetic materials. (i.e. at least minoxidil [0011]).
Regarding claim 114, Anderson also teaches that the distal end of the handpiece comprises a tip (including at least a portion of (210) and (260)).
Regarding claim 116, Anderson also teaches that the distal end comprises at least one suction port or opening (222) through which vacuum or suction is selectively applied [0039].

Claim 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pre-Grant Publication 2010/0305495), in view of Barman et al. (US Pre-Grant Publication 2013/0079686), and further in view of Ignon et al. (US Pre-Grant Publication 2009/0192442).
Regarding claims 115, Anderson in view of Barman teaches the method and device of claim 114, but fails to teach that the tip is removable. Ignon teaches a device for treating the skin of a subject comprising a handpiece with a removable tip (or tips) [0095] and specifically teaches that the removability of the tips allows for the selection of a particular tip based on the specific procedure being performed, the desired result, and/or any other considerations. Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the device of Anderson with the teachings of Ignon and make the tip removable in order to allow for the selection of a particular tip based on the circumstances of the procedure.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin J Klein/Primary Examiner, Art Unit 3781